Exhibit 10.38
 
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISTRIBUTED FOR VALUE ABSENT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF
COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL AND FROM ATTORNEYS REASONABLY ACCEPTABLE TO THE COMPANY AND ITS COUNSEL,
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
 
SECURED PROMISSORY NOTE
 
 
$300,000.00
  
New York, New York
    
effective October 31, 2002

 
 
FOR VALUE RECEIVED, the undersigned, Simon Hosken, an individual residing in the
United Kingdom, with an office located at Acclaim Entertainment Ltd., Moreau
House, 112-120 Brompton Road, Knightsbridge, London SW3 1JJ, England (the
“Borrower”), hereby promises to pay to Acclaim Entertainment, Inc., a Delaware
corporation with offices at One Acclaim Plaza, Glen Cove, New York 11542, or its
permitted assigns (the “Lender”), the principal amount of Three Hundred Thousand
Dollars ($300,000.00), with interest thereon (the “Loan”), as set forth in this
Secured Promissory Note (the “Note”).
 
Section 1.     Calculation and Payment of Principal and Interest
 
(a)    The principal amount of this Note shall be due and payable on the third
anniversary of the date hereof: October 31, 2005 (the “Maturity Date”).
 
(b)    The principal amount of the Note shall bear interest at the rate of six
percent (6%) per annum from the date of this Note until the principal amount and
all interest accrued thereon shall have been paid in full. Interest on the
unpaid principal amount hereof shall be due and payable on the Maturity Date,
and shall be computed on the basis of a 360-day year of twelve 30-day months.
Payment of the principal amount and interest on this Note shall be made in
accordance with the terms and provisions of this Note, upon presentation of this
Note to the Borrower at the address of the Borrower set forth above, or at such
other address as the Borrower may indicate.
 
Section 2.     Security Interest/Mortgage.   (a)   As security for the prompt
and complete (i) payment of all obligations of the Borrower now and hereafter
existing under this Note, whether for principal, interest or otherwise, and (ii)
performance of all covenants, undertakings and agreements by the Borrower
contained in this Note (all such payment and



--------------------------------------------------------------------------------

other obligations, covenants, undertakings and agreements described in the
foregoing clauses (i) and (ii) are hereinafter referred to collectively as the
“Obligations”), the Borrower and such other record owner or owners of the real
property which is the subject of the Mortgage (the “Mortgagors”) hereby grant to
Lender a certain mortgage (the “Mortgage”), of even date herewith, of which
Lender is the mortgagee, for the real property owned in fee simple by the
Mortgagors and located at 57 Park Road, London, W4 3EY (the “Collateral”).
 
Subject to:
 

 
(a)
 
Obtaining without costs or liability for the Mortgagors, the consent and/or any
waiver from any person who has a security or other interest in such property
(“the Primary Chargee”) in so far as such consent and/or waiver is necessary;

 

 
(b)
 
Any condition imposed by the Primary Chargee;

 

 
(c)
 
The interests of the Primary Chargee taking priority to the interests of the
Lendor and the interests of the Lender being subordinated to those of the
Primary Chargee;

 

 
(d)
 
The Mortgagors being free to substitute the Primary Chargee with another
financier as part of the refinancing of indebtedness from time to time and such
substitute financier being for the purposes of this clause deemed to be a
Primary Chargee;

 

 
(e)
 
The Lender indemnifying the Mortgagors for any liability or cost incurred by any
of the Mortgagors as a result of entering into these arrangements.

 
In furtherance of the foregoing, the Mortgagors and the Lender agree from time
to time, to execute and deliver all further instruments and documents, and to
take all further action as may be necessary or appropriate or as may be
reasonably requested by the Lender or the Primary Chargee in order to perfect
the Mortgage and security interest granted by the Mortgagors to the Lender
hereunder or to perfect the Lender’s right in and to the Collateral, and to
enable the Lender to exercise and enforce its rights and remedies hereunder with
respect to the Collateral and to subordinate the Collateral to the interests of
the Primary Chargee. Without limiting the generality of the foregoing, the
Mortgagors agree to execute and file such Mortgage and security agreement and
such other instruments and documents as may be necessary or appropriate, or as
may be reasonably requested by the Lender or the Primary Chargee, in order to
perfect and preserve the Mortgage and security interest granted herein by the
Mortgagors to the Lender and perfect and preserve the priority of the Primary
Chargee’s interest, and the Mortgagors and Lender authorize the Lender and
Primary Chargee to file any and all such instruments and documents in accordance
therewith.
 
Section 3.    Forgiveness of Indebtedness, Termination of Employment.  (a)  The
principal amount of and accrued interest on the Loan shall be forgiven by the
Borrower



-2-



--------------------------------------------------------------------------------

in three installments. On May 25, 2003, one-half (1/2) of the total Loan amount,
including accrued interest thereon, shall be forgiven by the Lender. On the
second anniversary of the date hereof, one-quarter (1/4) of the total Loan
amount, including accrued interest thereon, shall be forgiven by the Lender. On
the Maturity Date, the remainder of the Loan amount, including all accrued
interest thereon, and any and all other Obligations contained in this Note,
shall be forgiven by the Lender. Provided, however, that, in the event that (i)
Borrower shall voluntarily leave the employ of the Lender prior to the Maturity
Date (other than as a result of constructive dismissal or a breach of the
obligations of the Lender or a subsidiary of the Lender of the terms of the
Borrower’s employment or pursuant to any provision entitling the Borrower to
resign his employment voluntarily prior to the maturity date pursuant to his
employment agreement) or (ii) Borrower shall be terminated for cause (as defined
in the Borrower’s employment agreement with the Lender) by Lender prior to the
Maturity Date, then for purposes of calculating the balance of the Loan due to
Lender on the last day of Borrower’s employment with Lender (the “Termination
Date”), the principal amount of the Loan ($300,000) plus interested accrued from
the date hereof through the Termination Date still outstanding and not waived or
repaid by the Termination Date (the “Total Loan Repayment Amount”), shall be
reduced by an amount equal to: the Total Loan Repayment Amount, multiplied by a
fraction, the numerator of which shall be the number of days from the date
hereof through and including the Termination Date, and the denominator of which
shall be 1,095 (that amount being hereinafter referred to as the “Loan Reduction
Amount”).
 
For the avoidance of doubt, and solely for purposes of example; if the
Termination Date was January 31, 2003, then the Total Loan Repayment Amount
would equal $318,000. The Loan Reduction Amount would then equal (i) $318,000
multiplied by (ii) a fraction the numerator of which is 92 and the denominator
of which is 1,095, or 92 divided by 1,095 (equaling .3333), which then equals
(iii) $26,717.81. Accordingly, on January 31, 2003, the Borrower would be
required to repay to the Lender $318,000 less $26,717.81 or $291,282.19. The
Total Loan Repayment Amount less then Loan Reduction Amount hereinafter referred
to as the”Pro-Rata Amount”.
 
(b)  In the event that Borrower is terminated without cause by Lender (as
defined in the Borrowers employment agreement with the Lender) or Borrower is
the subject of a constructive dismissal or termination by Lender (as defined in
the Borrowers employment agreement with the Lender or by English law), then at
such time as either of those events were to occur, the Total Loan Repayment
Amount shall be forgiven by the Lender in full and the Borrower shall have no
further Obligations.
 
Section 4.    Call Option.  Lender issued to Borrower an option (the “Option”)
to purchase 45,000 shares of common stock of Acclaim Entertainment, Inc. at an
exercise price of $4.34 per share. In the event that Borrower shall voluntarily
leave the employ of the Lender at any time prior to the Maturity Date, then
Borrower may, at his discretion, exercise the Option, with the exercise price of
the Option and the amount of the proceeds, if any, received by Borrower from the
exercise of the Option less the Option Costs being paid to Lender in order to
pay down the Pro-Rata Payment Amount. For the purpose of this clause Option
Costs means all costs properly and reasonably incurred by the Borrower in



-3-



--------------------------------------------------------------------------------

exercising or canceling the Option including all applicable taxes and national
insurance contributions and (for the avoidance of doubt) the payment of the
exercise price in respect of each of the Option. If the amount of the payment of
the exercise price of the Option plus the amount of the proceeds, if any,
received by Borrower from the exercise of the Option, exceeds the Pro-Rata
Payment Amount (the “Loan Overpayment”), then Borrower shall be entitled to
receive the amount of the Loan Overpayment in cash. If, however, the amount of
the payment of the exercise price of the Option plus the amount of the proceeds,
if any, received by Borrower from the exercise of the Option, is less than the
Pro-Rata Payment Amount (the “Loan Underpayment”), then Borrower shall,
immediately at the time of the Option exercise, pay to the Lender, in cash, the
amount of the Loan Underpayment. Additionally, Lender shall have the right, at
any time after 25 May 2003 until all of the Obligations under this Note have
been satisfied, to exercise the Option on behalf of the Borrower, in whole or in
part (subject to paying the Option Costs), and to apply the proceeds from the
exercise of the Option to pay down the Total Loan Repayment Amount.
 
Section 5.    Events of Default.  If any one or more of the following events
(each, an “Event of Default”) shall occur:
 
(i)    The Borrower fails to pay as and when due (whether at stated maturity, by
acceleration or otherwise) any principal of or interest on this Note in
accordance with the terms hereof and such failure is not remedied within thirty
days of the Borrower requiring notice from the Lender requiring it to remedy
such failure;
 
(ii)    The Borrower violates, breaches or otherwise fails to comply with any
material obligation, covenant or agreement in this Note, or breaches any
material representation or warranty in this Note and such violation, breach or
failure is not remedied within thirty days of the Borrower receiving notice from
the Lender requiring it to remedy the same; or
 
(iii)    The Borrower files a petition for relief or commences a proceeding
under any bankruptcy, insolvency, or similar law, has any such petition or
proceeding commenced against him (unless the same is vacated or dismissed within
sixty (120) days after such filing or commencement), has any liquidator,
administrator, trustee or custodian appointed with respect to him or any
substantial portion of his assets, including, without limitation, the Collateral
as part of proceedings relating to the insolvency of the Borrower, makes a
general assignment for the benefit of creditors or generally admits his
inability to pay his debts as the same come due,
 
then this Note shall immediately and automatically become due and payable in
full, both as to the principal amount and interest accrued thereon, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained in this Note notwithstanding. The
Lender shall further have all remedies available to a secured party under the
Uniform Commercial Code and the Borrower hereby agrees that the execution and
delivery hereof constitutes a confession of judgment with respect thereto.
 



-4-



--------------------------------------------------------------------------------

Section 6.    Miscellaneous.
 
(a)    This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
the Borrower or the Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought. Whenever used, the
singular number shall include the plural, the plural the singular, and the words
“Borrower” and “Lender” shall include their respective successors, assigns,
heirs, executors and administrators.
 
(b)    Borrower acknowledges and agrees that the Option may not be exercised in
breach of the terms and provisions of this Note, with (only to the extent
required by Section 4 above) the proceeds of such Option exercise being utilized
to repay the principal and accrued but unpaid interest on the Note. Borrower
further acknowledges and agrees that a legend shall appear on the option
certificate evidencing said Option, which legend shall state that the Option may
not be exercised by Borrower under any circumstance other than in accordance
with the terms and provisions of this Note.
 
(c)    In the event that Lender or any subsidiary files a petition for relief or
commences a proceeding under any bankruptcy, insolvency, or similar law, has any
such petition or proceeding commenced against it (unless the same is vacated or
dismissed within one hundred twenty (120) days after such filing or
commencement), has any liquidator, administrator, trustee or custodian appointed
with respect to it or a substantial portion of its assets or makes a general
assignment for the benefit of creditors, or generally admits its inability to
pay its debts as the same come due or goes into chapter 11 or any other
analogous or other action is taken relating to its insolvency, of a third party
acquires control of it, then this Note and the Obligations contained herein
shall be forgiven in total.
 
(d)    The Borrower, and all others who may become liable for the payment of all
or any part of the indebtedness hereunder, does hereby severally waive
presentment and demand for payment, notice of dishonor, protest, notice of
protest, notice of nonpayment, notice of intent to accelerate the maturity
hereof and of acceleration. No release of any security, including, without
limitation, the Collateral, for the indebtedness hereunder or any person liable
for payment of the indebtedness hereunder, and no extension of time for payment
of this Note shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of the undersigned, and any other person or
party who may become liable for the payment of all or any part of the
indebtedness hereunder (other than with the content of the Lender).
 
(e)    The Borrower represents that he has the full power, authority and legal
right to execute, deliver and perform its obligations pursuant to this Note, and
that this Note constitutes a valid and binding obligation.
 
(f)    The Lender shall (subject to the prior written consent of the Borrower)
have the right to transfer, assign and subdivide this Note into several parts of
lesser principal amounts. Upon any subdivision, this Note shall be canceled and
the Borrower shall execute and deliver to the Lender new Notes of like tenor,
the aggregate principal amount of which shall be equal to the principal amount
of the canceled Note immediately prior to such subdivision. The Borrower does
not have the right to assign, transfer, or otherwise dispose of this Note.
 



-5-



--------------------------------------------------------------------------------

(g)    In the event of Borrower’s failure to repay this Note when due, the
Borrower promises to pay the Lender all costs and expenses of collection of this
Note and to pay all reasonable attorney’s fees incurred in such collection or in
any suit or action to collect this Note and any appeal thereof.
 
(h)    All notices or other communications required or permitted to be given
pursuant hereto shall be in writing and shall be delivered either personally,
via nationally recognized overnight courier, by registered mail, return receipt
requested and postage prepaid, or by facsimile transmission, and shall be deemed
to have been duly given (i) if delivered personally or by overnight courier,
when received by the party to whom such notice is to be given, or (ii) if sent
by registered mail, five (5) days after its deposit in a mailbox maintained by a
recognized postal service, or (iii) if by facsimile transmission, when
transmitted and received, in each case at the address or facsimile transmission
number set forth below, or at such other address or facsimile transmission
number for the party as shall have been specified by notice given pursuant
hereto:
 
If to the Borrower, to:
 
Simon Hosken
Acclaim Entertainment Ltd.
Moreau House
112-120 Brompton Road
Knightsbridge, London SW3 1JJ - England
 
If to the Lender, to:
 
Acclaim Entertainment, Inc.
One Acclaim Plaza
Glen Cove, New York 11542
Attn: Corporate Counsel
 
(i)    This Note shall in all respects be governed by, and construed in
accordance with, the laws of the State of New York, including all matters of
construction, performance and validity. The Borrower waives presentment and
demand for payment, notice of dishonor, protest and notice of protest of this
Note. No failure or delays by the Lender in the exercise of any power or right
under this Note shall operate as a waiver thereof, and no exercise or waiver of
any single power or right, or the partial exercise thereof, shall affect the
Lender’s rights with respect to any and all other rights and powers.
 
(j)    The Borrower hereby irrevocably consents and submits to the nonexclusive
jurisdiction and venue of any State or Federal Court sitting in New York County
over any action or proceeding arising out of or relating to this Note or any
document or instrument delivered in connection herewith, and the Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such State or Federal Court. The Borrower waives any
objection to any action or proceeding in any State or Federal Court sitting in
New York County on the basis of forum non conveniens. The Borrower hereby waives
the right to trial by jury, rights of set-off and rights to interpose
counterclaims of



-6-



--------------------------------------------------------------------------------

any nature, except for compulsory counterclaims. The Borrower agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. The Borrower further agrees that any action or proceeding
brought against the Lender shall be brought only in any State or Federal Court
sitting in New York County.
 
(k)    If any provision or provisions of this Note shall be determined to be
unenforceable, illegal or invalid, then the balance of this Note shall remain in
full force and effect and such unenforceable provision shall not render any
other provision or provisions herein contained unenforceable, illegal or
invalid.
 
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered as of the date first above written.
 
/s/    SIMON HOSKEN
Simon Hosken



-7-